Citation Nr: 1728003	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991, to include service in Operation Desert Shield and Operation Desert Storm in Saudi Arabia from 1990 to 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

In March 2015, the Board, inter alia, remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  At that time, the Board also expanded the claim to include all acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In May 2016, the Board remanded the claim to the AOJ to afford the Veteran a Board hearing.  In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The Board notes that following the last supplemental statement of the case (SSOC) in July 2015, in September 2015, January 2017, and February 2017, the Veteran submitted additional evidence in support of his claim with a waiver of initial AOJ review.  The Board further notes that the Veteran's VA vocational rehabilitation folder was associated with the claims file in May 2017.  Although no waiver of initial AOJ review was obtained with regard to this evidence, a review of this evidence reflects that it is not pertinent to the claim on appeal, and a remand for initial AOJ review of this evidence is therefore not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has PTSD related to various in-service stressors from 1990 to 1991 in Saudi Arabia, Iraq and Kuwait.  These in-service stressors include the following:  extracting dead civilians and Iraqi insurgents (as well as Iraq troops that were burned alive in a military vehicle); being separated from his platoon and driving around a combat zone lost; being caught in burning oil fields in the pitch black dark for days; being exposed to mine fields; being exposed to scud missiles overhead; capturing and caring for POWs; witnessing a fellow marine mutilate a dead body; being exposed to continuous airstrikes; and being exposed to the threat of chemical warfare, enemy casualties, and civilian casualties (to include witnessing deceased civilians inside a car that were hit by a 50 caliber machine gun).  See May 2008 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781) and January 2017 Statement of Veteran.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  With respect to PTSD, however, service connection requires (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2016).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, a veteran's alleged stressor generally must be established by official service records or other credible supporting evidence.  See Cohen, supra; 38 C.F.R. § 3.304(f).  If the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).

In this case, medical opinions regarding diagnosis and etiology of the Veteran's psychiatric disorders are of record; however, as discussed more fully below, none provides a probative opinion that adequately resolves the claim on appeal.

In June 2015, the Veteran underwent a VA PTSD examination, during which he reported the following in-service stressors: "Iraq including witnessing murder of civilians and soldiers being burned" and "Civilian Car hit by a 50 CAL-witnessed the deceased inside."  The VA examiner found that these stressors were adequate to support a diagnosis of PTSD, and that they were related to the Veteran's fear of hostile military or terrorist activity.  Nonetheless, the VA examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V.  Instead, the VA examiner diagnosed depressive disorder and alcohol use disorder.  

In September 2015, the Veteran underwent a private evaluation with a private psychiatrist, Dr. S.D.H.  In his evaluation report, Dr. S.D.H. provided the following diagnostic impression: "[t]he likelihood that [the Veteran] suffers from PTSD is high, based on today's single interview."

On this record, the Board finds that the medical opinions of record do not sufficiently resolve the claim on appeal, requiring further VA examination and opinion.

First, no opinion resolves the question as to whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  In this regard, although the June 2015 VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD under DSM-V, Dr. S.D.H. indicated that the Veteran had a current diagnosis of PTSD in his September 2015 evaluation report (even though the Board notes that Dr. S.D.H. did not specify whether the DSM was utilized).  In addition, the Board notes that in its March 2015 remand, it instructed that if PTSD was not diagnosed, that the VA examiner reconcile such a finding with the positive PTSD screens noted in the record and a May 2013 VA treatment note recording an impression of PTSD.  The June 2015 VA examiner, however, provided no such reconciliation.  Moreover, to the extent that the Veteran has a current diagnosis of PTSD, no medical professional has specifically linked the Veteran's PTSD symptoms with any of his claimed in-service stressors.  In this regard, the Board notes that Dr. S.D.H. did not clearly indicate a link between PTSD symptoms and any of the Veteran's claimed in-service stressors in his September 2015 evaluation report.

Furthermore, no opinion addresses the question as to whether the Veteran's anxiety disorder is related to his claimed in-service stressors.  In this regard, VA treatment notes show separate diagnoses of anxiety disorder.  See August 2008 VA Psychiatry Note, September 2008 VA Psychiatry Note, March 2011 VA Psychiatry Consult Note, May 2013 VA Psychology Note.  The Board notes that while there are opinions of record addressing whether the Veteran's depressive disorder and alcohol use disorder are related to service (see October 2013 VA Mental Disorders (other than PTSD) Examination and July 2015 VA Addendum Medical Opinion), there is no opinion of record that separately and distinctly addresses whether the Veteran's anxiety disorder is related to service, to include his claimed stressors.

Consequently, under these circumstances, the Board finds that outstanding questions as to current diagnosis and etiology in connection with the claim on appeal remains, and a remand is necessary in order to obtain further VA examination and opinion from an appropriate mental health professional-preferably, a psychiatrist or psychologist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 21 Vet. App. 319 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made); Stegall v. West, 11 Vet. App. 268, 271 (1998) (where a prior remand is not complied with, the Board errs in failing to ensure compliance).  

Additionally, it is unclear from the record whether the AOJ verified the Veteran's claimed in-service stressors prior to requesting an opinion regarding PTSD, as instructed in the Board's March 2015 remand.  Therefore, on remand, the AOJ should review and complete all appropriate development with regard to verifying any of the Veteran's claimed in-service stressors as to which verification has not yet been fully performed.

Moreover, the AOJ failed to send to the Veteran notice, under the Veterans Claims Assistance Act of 2000 (VCAA), regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in 38 C.F.R. § 3.304(f)(3), as instructed in the Board's March 2015 remand.  Thus, on remand, the AOJ should provide such notice.

Finally, as the claim is being remanded, any updated VA treatment records should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice regarding the evidence needed to substantiate a claim for PTSD under the amended regulations in 38 C.F.R. § 3.304(f)(3).

2.  Obtain any outstanding, updated VA treatment records.

3.  Review and complete all appropriate development with regard to verifying any of the Veteran's claimed in-service stressors as to which verification has not yet been fully performed, to the extent deemed warranted by the evidence of record.

4.  Then, schedule the Veteran for a VA psychiatric examination with an appropriate mental health professional-preferably, a psychiatrist or psychologist.  The electronic claims folder must be made available and reviewed by the examiner.

The examiner should conduct a complete psychological examination with any indicated testing and should clearly identify all psychiatric disorders currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved), to include anxiety disorder.

The examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim (even if now asymptomatic or resolved), has met, the diagnostic criteria for PTSD.  

If the Veteran does not meet or has not met the diagnostic criteria for PTSD, the examiner should reconcile this finding with the September 2015 private evaluation report from Dr. S.D.H., the May 2013 VA treatment record noting an impression of PTSD, and positive PTSD screens noted in the record.

If the Veteran meets or has met the diagnostic criteria for PTSD, the examiner should (a) clearly identify the stressor(s) upon which such diagnosis is based; and (b) comment upon the link, if any, between the stressor(s) and the Veteran's current symptomatology.

For each psychiatric disorder other than PTSD identified above, to include anxiety disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in or is otherwise related to service, to include the Veteran's claimed stressors.

A complete rationale should accompany any opinion provided.

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




